         Case 1:18-cv-02684-KHP Document 47 Filed 01/22/19 Page 1 of 2



                               1334 PARKVIEW AVENUE, SUITE 280 MANHATTAN BEACH, CALIFORNIA 90266
                               WWW.BLAKELYLAWGROUP.COM T_323-464-7400 F_323-464-7410




                               bblakely@blakelylawgroup.com

                                       January 18, 2019
                                                                                                     01/22/2019
  VIA ECF
  Hon. Katherine H. Parker
  United States Courthouse
  500 Pearl St.
  Courtroom 17D
  New York, New York 10007-1312

       Re:    Michael Kors, L.L.C. v. Su Yan Ye;
              Case No. 1:18-cv-02684-KHP
                                                                                                   01/22/2019
Dear Judge Parker,

       Plaintiff Michael Kors, L.L.C. (“Plaintiff”), and Defendant Su Yan Ye
(“Defendant”), by and through their counsel of record, hereby stipulate and request that
the dates and deadlines set for this action by the Scheduling Order (Docket No. 44) be
continued as proposed below.

        This request is made on the grounds that the parties believe that a continuance of
the Fact and Expert Discovery deadlines will allow them to spend their time and
resources on settlement, rather than motion practice. The parties are working diligently to
try to settle this matter without further assistance of the Court, and remain optimistic that
they will be able to do so. To date, Plaintiff previously requested a continuance of the
initial scheduling conference due to a conflict, and the Court granted same. The parties
additionally made a prior request to continue the Fact and Expert Discovery deadlines,
which was also granted by this Court.

        Based on the foregoing, it is hereby stipulated, subject to approval by this Court,
that the dates in the Scheduling Order shall be modified as follows:




                           [CONTINUED ON NEXT PAGE]
          Case 1:18-cv-02684-KHP Document 47 Filed 01/22/19 Page 2 of 2
January 18, 2019
Page 2

    Deadline Description            Current Date               Proposed Date
 Fact Discovery Cut-Off            January 22, 2019,            April 12, 2019

 Expert Discovery Cut-Off           March 15, 2019              June 21, 2019

Respectfully Submitted,


 Counsel for the Parties:


 /s/ Brent H. Blakely                             /s/ Eric J. Shimanoff
 Brent H. Blakely                                 Eric J. Shimanoff
 bblakely@blakelylawgroup.com                     ejs@cll.com
 Jessica C. Covington                             Cowan, Liebowitz & Latman, P.C.
 jcovington@blakelylawgroup.com                   114 West 47th Street
 BLAKELY LAW GROUP                                New York, New York 10036
 1334 Parkview Avenue, Suite 280                  Telephone: (212) 790-9200
 Manhattan Beach, CA 90266                        Attorneys for Defendant Su Yan Ye
 Telephone: (310) 546-7400
 Attorneys for Plaintiff Michael Kors, L.L.C.
